Citation Nr: 0739355	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

3.  Entitlement to a separate rating for urinary frequency.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from February 1967 to December 
1969, with service in Vietnam from January 1969 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In August and November 2002, the RO denied a 
disability rating in excess of 20 percent for diabetes 
mellitus and a separate rating for urinary frequency.  In 
January 2003, the RO denied service connection for a 
psychiatric disorder.  

In conformity with 38 C.F.R. § 20.204 (2007), by a written 
statement dated in May 2007, the veteran withdraw an appeal 
for service connection for a penile deformity.  

Also in May 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The issues of entitlement to service connection for PTSD, 
entitlement to a separate compensable disability rating for 
urinary frequency, and entitlement to a total disability 
rating based on individual unemployability (TDIU) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has major depression as a result of his 
active wartime service.  

2.  The service-connected diabetes mellitus does not require 
regulation of activities.  There have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  There has been no progressive loss of 
weight or strength.  Twice a month, or more, visits to a 
diabetic care provider are not required.  


CONCLUSIONS OF LAW

1.  Major depression was incurred during the veteran's active 
wartime service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. Part 4, 
including §§ 4.7, 4.84a and Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal for service connection for major depression.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the diabetes rating claim by 
the AOJ, in August 2002.  Under such circumstances, VA's duty 
to notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in May 2005 that fully addressed all four 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in February 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the required notice was 
sent to the veteran in March 2006 and June 2006.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
clinical records and has had the veteran examined.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder, which he contends initially manifested 
in service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When the veteran was examined for service, in January 1967, 
his psychiatric status was normal.  In April 1968, the 
veteran asked to see a psychiatrist.  He had no interest in 
work, though functioning fairly well.  It was reported that 
his mother had had a breakdown in the past.  He had no 
previous psychiatric care.  The impression was chronic 
depression.  He was scheduled for a psychiatric consultation.  

He was seen by the psychiatric service in May 1968.  He 
reported being depressed since he was 12 - 13 years old, with 
poor performance in school.  He reported difficulties in 
interpersonal relationships.  He missed his mother and 
siblings.  The impression was a depressive reaction in a 
passive-dependent personality.  Medication was recommended.  

In July 1969, the veteran asked to see a psychiatrist, 
reporting that he had been depressed for 4 months and felt it 
affected his work.  A note from the psychiatric clinic 
indicated that the veteran was sleeping better with 
medication but still having punitive dreams.  He felt there 
was more under the surface than a situational reaction, but 
adjustment to responsibility was the immediate problem.  

A psychiatric clinic consultation report, dated in July 1969, 
shows that the veteran had been recently placed in charge of 
a section of printers and was having difficulty adjusting to 
the responsibility.  The impression was a situational 
reaction.  It was recommended that medication be continued.  

The service medical records did not record and further 
psychiatric complaints or findings.  On separation 
examination, in December 1969, his psychiatric status was 
normal, although he did report a history of depression or 
excessive worry.  

Records from the Social Security Administration and Office of 
Personnel Management show that the veteran retired from a 
Federal agency because of a psychiatric disability.  They do 
not link it to service.  

VA clinical notes, beginning in May 2003, reflect a diagnosis 
of major depression.  The notes will not be set forth in 
detail because they report the symptoms, diagnosis, and 
treatment, without commenting on the disability's relation to 
service.  

The veteran was given a VA examination in November 2003.  The 
claims folder was not available, but the veteran was 
interviewed and his clinical records reviewed.  His history 
before, during, and after service was reported in detail.  
Current symptoms were discussed and his mental status was 
evaluated.  The examiner concluded that the veteran met the 
diagnostic criteria for a major depressive disorder, 
recurrent episode.  He was experiencing a low number and 
frequency of symptoms.  According to his report, he had 
depressive episodes in the past and began experiencing 
depressed mood this time due to a job related reorganization 
about 5 or 6 years earlier.  It was not likely that he had a 
diagnosis of depression secondary to diabetes mellitus.  
However, he had some vocational and health issues that might 
increase his depressive symptoms.  He did have some symptoms 
of PTSD and described stressors as having been experienced 
during his military duty.  However, currently, he did not 
meet the criteria for PTSD.  His depressive symptoms would 
cause some reduced productivity and some interference in his 
ability to interact effectively and work efficiently.  The 
examination did not provide an opinion as to whether the 
major depressive disorder was related to service.  

The examination summary contains a hand written note by 
"BF" to the effect that the veteran's major depression was 
a pre-existing condition prior to military service beginning 
during early adolescence.  Neither the history garnered 
during the examination nor the scrawled note overcomes the 
legal presumption that the veteran was in sound mental 
condition when he was examined, accepted, and enrolled for 
service.  38 U.S.C.A. § 1111 (West 2002).  There is no 
competent medical documentation of a psychiatric disorder 
before service.  Also, even if there was something before 
service, there is nothing in the examiner's report or the 
handwritten comment of the editor that addresses aggravation.  

Subsequent clinical records continued to provide diagnoses of 
major depression and recommendations for treatment without 
addressing incurrence or aggravation in service.  

In a statement dated in October 2006, a private licensed 
psychologist, P. G. M., Ph.D., stated that he had been 
treating the veteran since April 2003 for major depression, 
recurrent.  In his professional judgment, his depression was 
initially treated during his military service and treatment 
continued to the present day.  

In December 2006, the veteran's private psychiatrist, R. R., 
M.D., reported that he had been treating the veteran for over 
3 years.  After reviewing the veteran's military medical 
records, the doctor believed that the depression the veteran 
suffered and was treated for during service continued to this 
day.  

In April 2007, the RO referred the case for examination of 
the veteran and a medical opinion as to whether the current 
disability was related to service.  The examination was 
conducted later that month.  The claims file was reviewed.  
The veteran was interviewed and a detailed history was 
recorded, including a discussion of problems in service, even 
before his service in Vietnam.  A mental status examination 
was done and tests conducted.  The examiner concluded that 
the veteran was found to suffer a mental condition related to 
military service.  The diagnosis was major depression with 
psychotic features.   

In conclusion, the veteran may remember some difficulties 
during adolescence, but there is no competent medical 
evidence that he had an acquired psychiatric disability prior 
to service.  Thus, he is presumed to have been in sound 
condition when he entered service.  During service, on two 
occasions, he was seen for similar depressive symptoms.  A 
private psychologist, a private psychiatrist, and a VA 
psychologist agree that the symptoms in service are related 
to the current symptoms and diagnosis of major depression.  
There is no competent medical evidence to the contrary.  
Thus, the Board finds that the evidence supports service 
connection for major depression.  

Rating Diabetes Mellitus

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran contends that a rating in excess of 20 percent is 
warranted because he has changed from oral to injected 
medication.  That is not the criteria for a higher rating.  A 
10 percent rating will be assigned where diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating 
requires insulin and restricted diet; or an oral hypoglycemic 
agent and restricted diet.  That is, a 20 percent rating is 
assigned where either an oral hypoglycemic agent or injected 
insulin is used in combination with a restricted diet.  

The next higher rating, 40 percent, requires that the 
disability require insulin, restricted diet, and regulation 
of activities.  A 60 percent rating will be assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note (1) specifies that the compensable 
complications of diabetes will be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  38 
C.F.R. § 4.119, Code 7913 (2007).  

As it is seen, all the evaluations in excess of 20 percent 
require regulation of activities.  The Court has recently 
asked for briefing on meaning of the term "regulation of 
activities."  [Smith v. Nicholson, No. 05-2344 (U. S. Vet. 
App. unpub. order, Sep. 19, 2007).]  The Board notes that 
this was discussed in the Federal Register, 61 F.R. 20440, 
20443, July 1996.  There, VA kept "avoidance of strenuous 
occupational and recreational activities" as the definition 
of regulation of activities.  The Board is bound by this 
definition.  38 U.S.C.A. § 7104(c) (West 2002).  With that in 
mind, the Board has reviewed the file.  

Review of the clinical records shows that the veteran's 
medical team has recommended insulin and a restricted diet.  
However, there is no evidence that his medical care providers 
have recommended avoidance of strenuous occupational and 
recreational activities.  In fact, the need for exercise was 
discussed on several occasions, including as noted in May 
2003 and August 2004 VA clinical records.  On the April 2007 
VA examination, the examiner specified that the veteran had 
no written restriction of activities, on account of diabetes, 
by a physician.  

The Board finds that the clinical records and examination 
report provide a preponderance of evidence which establishes 
that the service-connected diabetes does not require 
regulation of the veteran's activities.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board has also considered the criteria for higher 
ratings.  There is no competent evidence to support such 
ratings.  In addition to there being no evidence of a medical 
need to regulate activities, there is no evidence of any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization and certainly no evidence that one or two 
hospitalizations per year are required.  The clinical records 
document the veteran's visits to his diabetic care provider 
every 3 or 4 moths and the clinical records do not reflect 
that more frequent visits are necessary.  The clinical 
records do not show progressive loss of weight or strength.  
On the April 2007 examination, it was noted that the veteran 
had gained 7 pounds.  The veteran does have evidence of his 
diabetes in his eyes, diagnosed as mild to moderate non-
proliferative diabetic retinopathy in both eyes and stable 
cotton spot macular edema in the left eye.  However, with 
corrected visual acuity of 20/20 and 20/30, this does not 
warrant additional compensation.  The possibility of 
additional compensation based on urinary frequency will be 
discussed below.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected diabetes mellitus has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for major depression is granted.  

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  The most 
recent VA mental evaluation resulted in diagnoses including 
PTSD.  However, the file does not reflect any attempt to 
verify the veteran's claimed stressors.  This should be done.  

The November 2002 rating decision informed the veteran that, 
"service connection is established for your urinary 
frequency and nocturia.  This condition is included in the 
overall evaluation of your diabetic condition."  Thus, the 
opinion on the recent May 2007 VA genitourinary examination 
that the urinary frequency is at least as likely as not 
caused by the diabetes addresses a settled question about 
service connection.  It does not address the rating question 
now facing VA adjudicators.  The question was raised by "B. 
F." in an October 2002 notation to the September 2002 
genitourinary report.  "B. F." wrote that, "It is more 
likely than not that his frequency, nocturia and urgency are 
due to his BPH (benign prostatic hypertrophy) and excessive 
fluid consumption than to his DM (diabetes mellitus).  The DM 
contributes, but is not the major cause of these symptoms."  
In Allen v. Brown, 7 Vet. App. 439, 448 (1995) the Court held 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Consequently, we need a medical 
opinion which addresses the extent of the urinary frequency 
due to the service-connected diabetes and that attempts to 
parse the service-connected symptoms from the non-service-
connected symptoms.  

The veteran claimed TDIU in December 2005.  In August 2006, 
he asserted that he could not work because of his psychiatric 
disability.  In November 2006, the RO denied the claim.  In 
December 2006, the veteran submitted 3 letters supporting his 
claim for service connection for major depression and 
asserted that VA delayed justice until a veteran dies.  While 
this did not address the TDIU claim specifically, it did 
address the underlying claim for service connection for a 
psychiatric disorder, which is inextricably intertwined.  
Considering the time element, it is clear that the December 
2006 letter is a response and notice of disagreement with the 
November 2006 rating decision denying TDIU.  The RO has not 
yet issued a statement of the case.  Where a claimant files a 
notice of disagreement and the RO has not issued a statement 
of the case (SOC), the issue must be remanded to the RO for 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to service connection for PTSD, 
entitlement to an separate disability rating for urinary 
frequency, and entitlement to a total disability rating based 
on individual unemployability (TDIU) are REMANDED for the 
following action:

1.  The AOJ should take steps to verify 
the veteran's claimed stressors, 
particularly the rocket and mortar 
attacks on his base.  After obtaining 
the necessary detailed stressor 
information from the veteran, the AOJ 
should forward it to the U. S. Army and 
Joint Services Records Research Center 
(JSRRC).  

2.  After the response is received from 
JSRRC, the AOJ should readjudicate the 
PTSD claim.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.

3.  The veteran should be schedule for 
a genitourinary examination.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
which may be required to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with complete 
explanations.  

a.  Is it at least as likely as not ( a 
50 percent or greater probability) that 
the service-connected diabetes, by 
itself, causes a daytime voiding 
interval less than one hour, or; 
awakening to void five or more times 
per night?  

b.  Is it at least as likely as not 
that the service-connected diabetes, by 
itself, causes a daytime voiding 
interval between one and two hours, or 
awakening to void three to four times 
per night?  

c.  Is it at least as likely as not 
that the service-connected diabetes, by 
itself, causes a daytime voiding 
interval between two and three hours, 
or; awakening to void two times per 
night?  

d.  If the examiner cannot distinguish 
the service-connected urinary frequency 
from the non-service-connected 
frequency, he should so state and 
report the veteran's urinary frequency.  

4.  Thereafter, the AOJ should evaluate 
the veteran's urinary frequency and 
readjudicate the claim for a separate 
rating for the urinary frequency.  If 
the veteran disagrees with the 
evaluation, the RO should issue a 
statement of the case and give the 
veteran and his representative the 
applicable time period in which to 
respond.  

5.  The AOJ should adjudicate the TDIU 
claim in light of the allowance granted 
herein.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
statement of the case on the TDIU issue 
and afforded the applicable time period 
in which to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


